DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered with the request for continued examination filing on 2/4/2022.
Information Disclosure Statement
Applicant’s information disclosure statement filed 10/5/2021, 1/5/2022, and 3/3/2022 have been considered and are included in the file. It is noted that a translation has been submitted for foreign patent NO 317366.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lindbo et al. (GB 2520104) in view of Jahnke (EP 1388708, machine translation attached).
Regarding claim 1, Lindbo et al. discloses a system comprising: a first set (22a) of substantially parallel rails or tracks (22); a second set (22b) of substantially parallel rails or tracks (22) extending transverse to the first set (22a) in a substantially horizontal plane (X-Y plane) to form a grid pattern having a plurality of grid spaces (Fig. 1); a plurality of containers (10) arranged in stacks (12), located beneath the grid spaces and within a series of uprights (16) forming a framework (14); at least one load handing device (30) disposed on the first set (22a) of substantially parallel rails or tracks (22) and/or the second set (22b) of substantially parallel set of rails or tracks (22) and 
Lindbo et al. is silent as to a series of lights, the series of lights being deployable between a first position, attached between two uprights of the series of uprights and along a sidewall of the at least one container in the stacks which is arranged between the two uprights, and a second position above a container location of the at least one container, such that light emitted by the series of lights will be evenly distributed across a growing volume of the at least one container.
Jahnke teaches a series of lights (4), the series of lights (4) being deployable between a first position (Figs. 2-5), attached between two uprights of the series of uprights (6) and along a sidewall of the at least one container (A) arranged between the two uprights (as the series of lights (4) move down the uprights (6) the series of lights (4) are at some point positioned along the sidewall of the at least one container (A)), and a second position (Fig. 1) above a container location of the at least one container ((4) positioned above (A)), such that light emitted by the series of lights will be evenly distributed across a growing volume of the at least one container (lines 435-436 and 685-702 of machine translation, the example used in Jahnke is with planting tables (A)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lindbo et al. to include a series of lights deployable between a first position and a second position as taught by Jahnke in order to provide a lighting means that adjusts to and from 
Regarding claim 2, Lindbo et al. as modified by Jahnke teaches (references to Jahnke) a mechanism (drive means (2)), the series of lights (4) being configured to be moveable from the first position to the second position by the mechanism, which is located on the uprights of the framework (Figs. 1, 4; drive means (2)).
Regarding claim 3, Lindbo et al. as modified by Jahnke teaches (references to Jahnke) wherein the mechanism (2) comprises: a guide (6) located on the uprights, the guide guiding the series of lights (lines 614-616, 745-746).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lindbo et al. (GB 2520104) in view of Jahnke (EP 1388708, machine translation attached) and further in view of Fok et al. (US 2014/0344099).
Regarding claim 4, Lindbo et al. as modified by Jahnke teaches the series of lights (4), however does not explicitly teach wherein the series of lights comprise: a panel engaging with the guide located on the uprights.
Fok et al. teaches wherein the series of lights (500) comprise: a panel (600) engaging with the guide (806) located on the uprights (frame; see paragraph [0114)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lindbo et al. modified by Jahnke to include a series of lights that comprise panels on chains as taught by Fok et al. in order to greatly reduce energy costs and provide various densities of light (see paragraphs [0034] and [0115] of Fok et al.).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lindbo et al. (GB 2520104) in view of Jahnke (EP 1388708, machine translation attached) and Fok et al. (US 2014/0344099) and further in view of Cristian et al. (US 4734830).
Regarding claim 5, Lindbo et al. as modified by Jahnke and Fok et al. teaches the mechanism, however is silent as to the mechanism comprises: a worm gear mechanism; said worm gear mechanism having a threaded rod located on the uprights, and an engaging means having a toothed wheel for engaging the panel.
Cristian et al. teaches the mechanism comprises: a worm gear mechanism (72); said worm gear mechanism (72) having a threaded rod located on the uprights ((17); the housing of the lighting mechanism is positioned in an upright structure), and an engaging means having a toothed wheel (73) for engaging the panel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lindbo et al. modified by Jahnke and Fok et al. to include the worm gear mechanism as taught by Cristian et al. in order to provide artificial light that reduces the number of fixed light sources needed for controlling the growth of vegetation. Additionally, desired growth characteristics can be more precisely controlled (Cristian: col. 3, lines 21-31).
Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fok et al. (US 2014/0344099) in view of Lindbo et al. (GB 2520104) and further in view of Jahnke (EP 1388708, machine translation attached).
Regarding claim 23, Fok et al. discloses a method of growing organisms within a growing system (paragraph [0028], “seedlings are planted and raised in a 
Foketal. is silent as to the system comprising: a first set of substantially parallel rails or tracks; a second set of substantially parallel rails or tracks extending transverse to the first set in a substantially horizontal plane to form a grid pattern having a plurality of grid spaces; a plurality of containers arranged in stacks, located beneath the grid spaces and within a series of uprights forming a framework; at least one load handing device disposed on the first set of substantially parallel rails or tracks and/or the second set of substantially parallel set of rails or tracks and arranged to move laterally above the stacks, each load handling device having a lifting device arranged to lift at least one container of the plurality of containers, or part thereof, from a stack of stacks, the series of lights being deployable between a first position, attached between two uprights of the series of uprights and along a sidewall of the at least one container in the stacks which is arranged between the two uprights, and a second position above a container location of the at least one container, such that light emitted by the series of lights will be evenly distributed across a growing volume of the at least one container, and positioning the at least one container within the growing system and moving the at least one container using the at least one load handling device operable on the grid pattern above the plurality of containers, wherein the light is provided via the series of lights that is deployable from the first position adjacent the sides of the at least one container to the second position above the at least one container.
Lindbo et al. teaches a system comprising: a first set (22a) of substantially parallel rails or tracks (22); a second set (22b) of substantially parallel rails or tracks (22) extending transverse to the first set (22a) in a substantially horizontal plane (X-Y plane) to form a grid pattern having a plurality of grid spaces (Fig. 1); a plurality of containers (10) arranged in stacks (12), located beneath the grid spaces and within a series of uprights (16) forming a framework (14); at least one load handing device (30) disposed on the first set (22a) of substantially parallel rails or tracks (22) and/or the second set (22b) of substantially parallel set of rails or tracks (22) and arranged to move laterally above the stacks, each load handling device having a lifting device arranged to lift at least one container of the plurality of containers, or part thereof, from a stack of stacks (p. 7, lines 24-28), and positioning the at least one container within the system and moving the at least one container using the at least one load handling device operable on the grid pattern above the plurality of containers (p. 5, lines 35-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fok et al. by placing it in a system as taught by Lindbo et al. as an alternative way to automate the movement of the containers.
Jahnke teaches a series of lights, the series of lights (4) being deployable between a first position (Figs. 2-5), attached between two uprights of the series of uprights (6) and along a sidewall of the at least one container (A) arranged between the two uprights (as the series of lights (4) move down the uprights (6) the series of lights (4) are at some point positioned along the sidewall of the at least one container (A)), and a second position (Fig. 1) above a container location of the at least 
Regarding claim 24, Fok et al. as modified by Lindbo et al. and Jahnke teaches (references to Fok et al.) providing a sensor and data logging and storage means, within either the at least one container having the growing means or a separate container of the plurality of containers; providing communication means to communication data which has been logged to central data logging device; monitoring the data received; and removing the at least one container having the growing means, during a growing cycle of an organism within the at least one container, to provide water and nutrients (paragraphs [0179], [0108], [0137], [0195], and [0201]; sensors, monitoring, and data 
Regarding claim 25, Fok et al. as modified by Lindbo et al. and Jahnke teaches (references to Fok et al.) providing means for controlling a temperature within the at least one container having the growing means; and providing means for monitoring the temperature within the at least one container having the growing means (paragraphs [0133], [0179], and [0180]; cooling in the grow tray, monitoring temperatures).
Regarding claim 26, Fok et al. as modified by Lindbo et al. and Jahnke teaches (references to Fok et al.) emitting light of a predetermined wavelength from lighting suitable for the organism being grown in the at least one container having the growing means (paragraph [0023]; predetermined wavelength optimized to produce a desired growth pattern).
Regarding claim 27, Fok et al. as modified by Lindbo et al. and Jahnke teaches (references to Fok et al.) varying a length of time the light is emitted to simulate an appropriate day length for the organism being grown in the at least one container (paragraphs [0117]-[0119]; manipulate lighting cycle to affect the plant growth cycle by varying light cycles).
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 23-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643